DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims and drawings submitted on 10/11/2021 are accepted.
Acknowledgements
This office action is in response to the reply filed on 10/11/2021.
In the reply, the applicant amended claims 1, 3, and 8.
Election/Restrictions
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/03/2021.
Applicant’s election without traverse of Group I (Claims 1-10) in the reply filed on 05/03/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baxa et al. (US 2002/0088131).

    PNG
    media_image1.png
    569
    608
    media_image1.png
    Greyscale

Regarding claim 1, Baxa et al. discloses a medicine dosing device (“medicine dose system 39” of Fig. 6-8) for delivering sequential doses of medication to a patient (see [0045], lines 1-5 indicating how, “a particular sized syringe 40 may be used to dispense several different medicines”), the medicine dosing device (39) comprising: a substantially transparent vessel (“barrel 41” of Fig. 6-7, see [0038], lines 7-8 indicating how, “Barrel 41 is preferably manufactured from any conventional material, most preferably a transparent plastic”) for holding the medication therein (see [0041], lines 1-4); and a visual dosing aid (“indicia 60” and “indicia 52, 54, 56, and 58” of Fig. 5-8) on a surface of the vessel (41, see Fig. 6-8 illustrating how visual dosing aid is arranged on the outer surface of the vessel), the visual dosing aid (60/52/54/56/58) partition into a plurality of dosing segments (see Fig. 6-8 illustrating how spacings 
Regarding claim 2, Baxa et al. discloses the dosing device of claim 1 and further discloses wherein the visual dosing aid (60/52/54/56/58) is of a color (“color coded indicia 52, 54, 56, 58, etc.” of [0039], lines 5-6) that is correlated to at least one physical characteristic of the patient (see [0017], lines 7-9 indicating how, “The medication dose is based on a measured length or other value of the patient that corresponds to one of a plurality of coded ranges”).
Regarding claim 3, Baxa et al. discloses the dosing device of claim 1 and further disclose wherein a first (see spacing between “indicia 56” and “indicia 58” of Fig. 5) of the plurality of dosing segments corresponds to a first dose of the medication (see Fig. 6-8 illustrating how the dose segment formed between “indicia 56” and “indicia 58” corresponds to a first dose of medication), a second (see spacing between “indicia 54” and “indicia 56” of Fig. 5) of the plurality of dosing segments corresponds to a second of the plurality of sequential medical doses (see Fig. 6-8 illustrating how the dose segment formed between “indicia 54” and “indicia 56” corresponds to a second dose of medication), and a third (see spacing between “indicia 52” and “indicia 54” of Fig. 5) of the plurality of dosing segments corresponds to a third of the plurality of sequential medical doses (see Fig. 6-8 illustrating how the dose segment formed between “indicia 52” and “indicia 54” corresponds to a third dose of medication).
Regarding claim 4, Baxa et al. disclose the dosing device of claim 1 and further discloses wherein the visual dosing aid (60/52/54/56/58) is in the shape of a bar (see Examiner’s annotated Fig. 5 above 
Regarding claim 5, Baxa et al. discloses the dosing device of claim 1 and further discloses wherein the visual dosing aid (60/52/54/56/58) is printed on a label (“sleeve 50” of Fig. 5-8, see [0040] indicating how visual dosing aid is “imprinted” on label) and affixed to an outer surface of the medicine dispensing device (39, see Fig. 6-8 illustrating how label is affixed to the outer cylindrical surface of the dispensing device).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baxa et al. (US 2002/0088131) in view of Hernandez (WO 2013/116353).
Regarding claim 6, 
In the same field of endeavor, Hernandez teaches a medicine dosing device (“medicine dosing device 10” of Fig. 1A) comprising a visual dosing aid (“label 300” of Fig. 3) having a plurality of dosing segments (“predetermined color-coded volumetric medicine doses 100” of Fig. 1A). Hernandez further teaches wherein the widths of the dosing segments (100) are dependent up on the medication (see [0035], lines 2-5), the concentration (see [0035], lines 1-2) of the medication and a volumetric capacity of a substantially transparent vessel (“barrel 30” of Fig. 1A) for holding the medication therein (see [0034], lines 1-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dosing segments of Baxa et al. such that the widths of the of the dosing segments are dependent upon the medication, the concentration of the medication and a volumetric capacity of the substantially transparent vessel as taught by Hernandez. Such a modification would be advantageous because it would allow the medicine dosing device to take into account variations in the volume of the transparent vessel (see [0034], lines 1-6) and medication concentrations (see [0035], lines 1-2). This would, therefore, allow the visual dosing aid to provide dose volumes which are appropriate for the length or any other physical characteristic of the patient (see [0036], lines 4-10 of Hernandez). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baxa et al. (US 2002/0088131) in view of Tucker (US 2010/0130961).
Regarding claim 7, Baxa et al. discloses the dosing device of claim 1. Baxa et al. does not, however, disclose wherein each of the dosing segments is of equal size.
In the same field of endeavor, Tucker teaches a medicine dosing device (“syringe 10” of Fig. 2) comprising a visual dosing aid (see “increments” of Fig. 2 ranging from 0 to 50 “units”) having a plurality of dosing segments (see “units” of Fig. 2 illustrating how device comprises a plurality of dosing segments). Tucker further teaches wherein each of the dosing segments is of equal size (see [0048] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the visual dosing aid of Baxa et al. such that each of the dosing segments is of equal size as taught by Tucker. Such a modification would be advantageous because it provides a user with an indication of the total number of standardized units of a drug contained within a syringe (see [0016] of Tucker).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Baxa et al. (US 2002/0088131) in view of Broselow (US 2004/0024368).

    PNG
    media_image2.png
    745
    504
    media_image2.png
    Greyscale

Regarding claim 8, Baxa et al. discloses a medicine dosing device (“medicine dose system 39” of Fig. 6-8), comprising: a substantially transparent vessel (“barrel 41” of Fig. 6-7, see [0038], lines 7-8 
In the same field of endeavor, Broselow teaches a medicine dosing device (“dosing syringe 10” of Fig. 3-5) comprising a substantially transparent vessel (“barrel 11” and “plunger 13” of Fig. 3-5) for holding medication therein. Furthermore, Broselow teaches the medicine dosing device comprising a first visual dosing aid (“printed label 55B” of Fig. 6) on a surface of the vessel (see Fig. 5 illustrating how first dosing aid is placed on exterior surface of “plunger 13”), the first visual dosing aid (55B) being of a first color (see Fig. 6 illustrating how “printed label 55B” is blue) and being portioned into a plurality of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medicine dosing device of Baxa et al. by replacing the first visual dosing aid of Baxa et al. with the first and second visual dosing aid taught by Broselow. Such a modification would provide the medicine dosing device with a first visual dosing aid on a surface of the vessel, the first visual dosing aid being of a first color and being partitioned into a plurality of first dosing segments wherein each of the plurality of first dosing segments identifies a volume of the medication corresponding to one of a plurality of first sequential medication doses to be provided to a first patient 
The combination of Baxa et al. in view of Broselow of claim 8 is hereinafter referred to as Baxa and Broselow.
Regarding claim 9, Baxa and Broselow teach the dosing device of claim 8. Broselow further teaches wherein the first visual dosing aid (55B of Broselow) and the second visual dosing aid (55F of Broselow) are each in the shape of a bar (see Fig. 6 above illustrating how first and second visual dosing aids each have four parallel sides corresponding to the shape of a bar) and wherein each of the first dosing segments (54B) and second dosing segments (horizontal components of “graduation 54F”) is rectangular (see Fig. 6 above illustrating how the horizontal lines of “graduation 54B” and “graduation 54F” form rectangular dosing segments). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medicine dosing device of Baxa et al. by replacing the first visual dosing aid of Baxa et al. with the first and second visual dosing aid taught by Broselow. Such a modification would be advantageous because it would provide a dosing aid which permits color-blind individuals to read the dose measurement indicator (see [0080], lines 18-24 of Broselow).
Regarding claim 10, Baxa and Broselow teach the dosing device of claim 8. Baxa et al. further teaches wherein the first visual dosing aid (60/52/54/56/58 of Baxa) is printed on a first label 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medicine dosing device of Baxa et al. by replacing the first visual dosing aid of Baxa et al. with the first and second visual dosing aid taught by Broselow. Such a modification provides that the first visual dosing aid is printed on a first label and affixed to an outer surface of the medicine dispensing device and wherein the second visual dosing aid is printed on a second label and affixed to the outer surface of the medicine dispensing device. Additionally, such a modification would be advantageous because it would provide a dosing aid which permits color-blind individuals to read the dose measurement indicator (see [0080], lines 18-24 of Broselow).
Terminal Disclaimer
The terminal disclaimer filed on 10/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/415,537 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Claim Rejections under 35 USC 102 and 103 – 
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive. 
On Pages 7-8, Applicant argues the office action misinterprets the features of Baxa, specifically that Baxa teaches a sleeve, or syringe marker, that features the color coded indicia (lines), and each of Baxa’s lines is a different color to indicate a singular dose for a patient and that Hernandez is similarly directed towards indicating a volume of medicine that constitutes a singular does for a patient associated with a color based on length. The examiner is not persuaded, as per MPEP 2114(II), 
In response to applicant’s arguments on pages 8 and 9, wherein applicant asserts that the office action has altered Fig. 5 to align with the mischaracterization described above, the Examiner is not persuaded. The ‘broken lines’ illustrated in Examiner’s annotated Fig. 5 above were merely intended to illustrate how the indicia disclosed by Baxa are aligned with one another such that they formulate an elongated pattern of structures corresponding to a bar shape. The ‘broken lines’ were not relied upon for illustrating how the indicia of Baxa correspond to a “visual dosing aid” that includes a plurality of dosing segments as suggested by the applicant in the applicant’s remarks on Page 9. 
Regarding claim 8, Applicant asserts that the office action, “mischaracterizes Broselow’s graduations (54A-G) which Broselow’s label (55A-G)” on page 10. Specifically, applicant asserts that Broselow teaches color graduations that each correspond to a dosage value and are each labeled with name of their color to aid color-blind users and that the patterns within each of the colored gradients represent color differences between graduations and five of the seven graduations have patterns lacking horizontal lines. The Examiner disagrees, as stated above the device need only be capable of being utilized as claimed. Further, as long as the art meets at least one instance of the claims, it renders the claims obvious, despite five of the seven graduations not having horizontal lines, the fact that two do still renders Applicant’s claims obvious as the may be used to indicate a plurality of second sequential doses. 
Double Patenting Rejection – 
The terminal disclaimer submitted by the applicant has been received and, as a result, the double patenting rejections of claims 1-7 over copending Application No. 16/415,537 (US Publication No. 2019/0351144) in view of U.S. Publication No. 2002/0088131 (Baxa, et al.) has been removed from the present office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783